United States Court of Appeals
                       For the First Circuit


No. 12-2283

              UNIVERSAL TRADING & INVESTMENT CO., INC.,
               FOUNDATION HONESTY INTERNATIONAL, INC.,

                       Plaintiffs, Appellees,

                                 v.

  BUREAU FOR REPRESENTING UKRAINIAN INTERESTS IN INTERNATIONAL
   AND FOREIGN COURTS; UKRAINIAN PROSECUTOR GENERAL'S OFFICE;
                            UKRAINE,

                       Defendants, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                               Before

                         Lynch, Chief Judge,
                Torruella and Howard, Circuit Judges.


     David G. Hetzel, with whom Robert M. Shaw and Holland & Knight
LLP, were on brief for appellants.
     Stephen F. Reardon, with whom Law Office of Stephen F.
Reardon, was on brief for appellee Universal Trading & Investment
Co., Inc.



                           August 12, 2013
            TORRUELLA, Circuit Judge.         We are asked to review a

district court's assertion of jurisdiction over a matter involving

a foreign sovereign, the Republic of Ukraine, and its agencies and

instrumentalities    (the   "Ukrainian      defendants"),    following    an

alleged failure of those agencies and instrumentalities to pay for

asset recovery work performed by a private entity, Universal

Trading & Investment Co., Inc. ("UTICo").          Since we find that the

Ukrainian defendants' transactions with UTICo constitute commercial

activity    exempt   from   immunity      under   the   Foreign    Sovereign

Immunities Act ("FSIA"), 28 U.S.C. § 1604, we affirm the district

court's    exercise of jurisdiction over UTICo's breach of contract

claim.

                             I.    Background

            The following facts are alleged in UTICo's complaint and

were accepted as true by the Ukrainian defendants for the purposes

of the motion to dismiss.         In our review, we accept as true all

well-pled facts alleged in the complaint and draw all reasonable

inferences in UTICo's favor. Santiago v. Puerto Rico, 655 F.3d 61,

72 (1st Cir. 2011).

A.   Factual Background

            Plaintiff UTICo is a Massachusetts corporation that

engages in international asset recovery operations.               Defendants

Ukraine, the Ukrainian Prosecutor General's Office ("UPGO"), and

the Bureau for Representing Ukrainian Interests in International


                                    -2-
and Foreign Courts (the "Bureau") are charged in UTICo's complaint

with a breach of contract for services UTICo allegedly rendered to

them, but which remain uncompensated.   This tale of international

dimensions begins when UPGO turned to UTICo for assistance to

recover assets expatriated from Ukraine by United Energy Systems of

Ukraine ("UESU"), its principals (including former Ukrainian Prime

Minister Pavlo Lazarenko ("Lazarenko") and Lazarenko's assistant,

Petro Kiritchenko ("Kiritchenko")), and its parent company, United

Energy International, Ltd.1   UPGO is the prosecutorial agency in

Ukraine, and the Bureau is responsible for paying and supporting

foreign firms acting under contract in the interests of Ukraine.

Both UPGO and the Bureau are agencies or instrumentalities of the

Ukrainian government.2

          The service agreements ("Agreements") between UPGO and

UTICo at issue in this appeal arose in the context of UTICo's prior

work investigating Cube, Ltd. ("Cube"), which was reorganized to


1
    UTICo's complaint included other claims dismissed by the
district court, namely, an additional claim for breach of
assignment and claims for unjust enrichment, breach of fiduciary
duty, negligence, and misrepresentation. The dismissal of those
claims was not appealed.
2
   While the Ukrainian defendants challenge the district court's
description   of   UPGO   and   the   Bureau   as  "agencies   or
instrumentalities" of Ukraine, arguing instead that they are
political subdivisions of Ukraine, they concede that the
distinction is irrelevant to the immunity analysis. Thus, for the
purposes of our review here, we will treat all of the Ukrainian
defendants as meeting the definition of "foreign sovereign." See
28 U.S.C. § 1603(a) (defining "foreign state" as including
"political subdivision[s] of a foreign state").

                               -3-
become UESU. UESU, through the intervention of Lazarenko, had been

awarded a lucrative government contract to handle the import of

natural gas for distribution and delivery in Ukraine, and the

proceeds collected by UESU for resale of natural gas had been

converted through UESU's parent company accounts and then hidden in

UESU's principals' secret accounts.               In the course of UTICo's

independent    collection      case   against     Cube/UESU,    it   uncovered

evidence of Lazarenko's involvement in the control of UESU, and it

had contacted UPGO and other Ukrainian agencies to report the

uncovered fraudulent relationship.               Ukraine's account agencies

subsequently estimated that the total proceeds misappropriated from

Ukraine by UESU amounted to over $2 billion.            It was based on this

and other of UTICo's discoveries that UPGO, in 1998, "expressed

interest in contracting UTICo for continued investigation of the

whereabouts of UESU-related assets and for the freezing of those

assets, particularly those appropriated by Lazarenko, anywhere in

the world that they might be found."              Prior to its outreach to

UTICo, the complaint alleges, UPGO had little success in its

efforts   to   collect     evidence   in    foreign   jurisdictions     in    its

investigations       and   prosecutions     of   Ukrainian    nationals,     most

importantly in its attempts at asset recovery.

           UTICo and UPGO reached their first agreement on May 15,

1998,   when   the    Ukrainian   Deputy     Prosecutor      General,   Nikolai

Obikhod, traveled to New York and discussed the terms of UTICo's


                                      -4-
provision   of   its     services    with     UTICo's    representatives   ("May

Agreement").     That agreement stated as follows:

            Taking into account information and assistance
            that Universal Trading & Investment Co. is
            providing in regard to the activities of
            United Energy Systems of Ukraine (Ukraine,
            Dnepropetrovsk)      and     United     Energy
            International Ltd. (London, U.K.), as well as
            its principals, shareholders, and the assets
            of the shareholders, the Prosecutor General's
            Office of Ukraine has agreed that Universal
            Trading & Investment Co. will be attributed a
            commission of 12 (twelve) percent on all and
            any above assets to be returned to Ukraine, in
            connection with the Power of Attorney of the
            Prosecutor General's Office of May 14, 1998.

            The Prosecutor General's Office of Ukraine
            confirms its commitment to engage for that the
            appropriate State bodies of Ukraine and to
            appropriately secure the permission for the
            above remuneration, taking into account that
            the remuneration is not payable from the State
            budget of Ukraine but from the assets to be
            repatriated to Ukraine from outside of
            Ukraine.

The Agreement was addressed to the President of UTICo, Y. A.

Lambert, and bore the UPGO letterhead, including the Coat of Arms

of Ukraine, as well as the signature of B. Ferents, the Acting

Prosecutor General of Ukraine.          It was delivered to UTICo's office

in Massachusetts.

            According     to   the    complaint,    the     May   Agreement   was

executed as the "first framework agreement" that was followed by 14

additional contractual instruments between UTICo and UPGO.                    The

most   prominent    of    these      instruments    is    an   agreement   dated

October 2, 1998, in which the newly confirmed Prosecutor General,

                                        -5-
Mikhailo    Potebenko,       confirmed     the    May    Agreement      ("October

Agreement").     That Agreement, also addressed to Y. A. Lambert as

President of UTICo, states:

            With reference to our letter registered No.
            12-01379-97 of May 15 of this year and the
            follow-up Powers of Attorney of August 5 and
            September 23 of this year, the present
            statement is to certify the previously agreed
            terms in regard to the unlawful assets outside
            of Ukraine of the Ukrainian citizens who
            illegally became the beneficiaries of PFG
            United Energy Systems of Ukraine and of United
            Energy International Ltd., and in regard to
            work on the return of such assets to Ukraine.

The    October   Agreement    letter     also    bore   the    UPGO   letterhead,

including the Coat of Arms of Ukraine, and the signature of the new

Prosecutor General.          It was delivered to UTICo by Ukrainian

officials during the Ukrainian Prime Minister's trip to Washington,

D.C.

            Other instruments included Powers of Attorney ("POAs")

granted by UPGO to UTICo and/or attorneys selected by UTICo to

pursue a series of investigations and actions on its behalf in

multiple jurisdictions outside of Ukraine.                    Specifically, they

granted UTICo and its selected attorneys authority to investigate

and bring legal actions to reveal and secure the freezing of assets

in a variety of jurisdictions, including, inter alia, the United

States, the British Virgin Islands, the Bahamas, Panama, and

Barbados.    UTICo used these POAs to accomplish its asset recovery

work on behalf of Ukraine.


                                       -6-
           UTICo   claims   that   it    was   instrumental   in   freezing

hundreds of millions of dollars for Ukraine through uncovering

fraud engaged in by the principals of UESU and providing evidence

vital to the prosecution of Lazarenko, Kiritchenko, and others.

For example, it states in the complaint that it provided the

evidence to UPGO that allowed UPGO to freeze $144 million of assets

in the Balford Trust and an additional unknown amount of assets in

the BL Trust maintained by Credit Suisse AG Bank in Guernsey, the

Channel Islands, in 1998.     It also allegedly provided evidence to

UPGO allowing UPGO to freeze over $100 million of assets held in

Eurofed Bank in Antigua, Lithuania, and Switzerland in 1999 and

2000.   Further, UTICO claims it collected evidence in the Bahamas,

Panama, Cyprus, Nauru, the Isle of Man, Jersey, St. Kitts, and the

Cayman Islands, which UPGO then used to prosecute claims for stolen

assets in excess of $1 billion in Ukraine.

B.   Procedural History

           On November 26, 2010, UTICo filed its complaint in the

instant action. The Ukrainian defendants accepted UTICo's facts as

true when they filed a motion to dismiss the complaint on grounds,

inter alia, that they were entitled to immunity under the FSIA.

           The district court denied defendants' motion to dismiss

in part, allowing UTICo's breach of contract claim pertaining to

the 1998 Agreements to go forward on grounds that jurisdiction

could be asserted over that claim under the commercial activity


                                   -7-
exception to the FSIA.    See Universal Trading & Inv. Co. v. Bureau

for Representing Ukrainian Interests in Int'l & Foreign Courts

(Universal I), 898 F. Supp. 2d 301 (D. Mass. 2012).        Specifically,

the   court   found   that,   while   "the   Agreement's   language   is

ambiguous," and "extrinsic evidence will be necessary to establish

the parties' intent," plaintiffs had stated a claim for breach of

contract that was not jurisdictionally barred by the FSIA.        Id. at

314-16, 319-20.   In finding that the commercial activity exception

applied to UTICo's breach of contract claim, the court stated:

          Ukraine hired an outside agent -- UTICo -- to
          engage in asset recovery on its behalf. It is
          the contract between those two parties, and
          not the asset recovery itself, that is at
          issue in this case.     The contract between
          Ukraine   and   UTICo   is    not   inherently
          governmental and does not address services
          that could be rendered to or provided by only
          a governmental entity.

          . . . .

          Ukraine . . . could have conducted its own
          asset recovery program.    Instead, . . . it
          chose to enter the marketplace, and contracted
          with UTICo in the same manner that a private
          company seeking to recover misappropriated
          assets would.     The underlying activity at
          issue -- the exchange of money for assistance
          in recovering misappropriated assets on an
          international scale -- is the type negotiated
          among private parties . . . . Ukraine's
          attempt to lower the level of generality from
          a contract for the sale of asset recovery
          services to a contract for the sale of
          services    to     recover    public    assets
          impermissibly focuses on the purpose rather
          than the nature of the transaction.



                                  -8-
Id. at 314-16 (emphasis in original).        The Ukrainian defendants

timely appealed the court's immunity determination, and on April 4,

2013, the district court stayed proceedings pending this appeal.

See Ungar v. Palestine Liberation Org., 402 F.3d 274, 293 (1st Cir.

2005) (appeal on grounds of foreign sovereign immunity permissible

under collateral order doctrine).

                          II.   Discussion

          The Ukrainian defendants make three arguments on appeal,

all relating to the applicability of the commercial activity

exception to their sovereign immunity.       First, they contend that

"the commercial act identified by the District Court in finding

jurisdiction -- UPGO's alleged entering into a contract with UTICo

-- did not occur," and thus, there was no particular transaction or

act that could come within the definition of "commercial activity"

under § 1603(d) of the FSIA.    Second, they challenge the district

court's determination that the underlying conduct constituted

commercial activity rather than sovereign activity, claiming that

the court "conducted its jurisdictional analysis as though UTICo

provided run-of-the-mill asset recovery services."       Instead, the

Ukrainian defendants characterize the underlying contracted-for

activity as assistance with a criminal investigation and asset

forfeiture, and insist that when a sovereign contracts with someone

to perform such "a uniquely governmental, non-commercial, service,"

the activity may not come within the commercial activity exception.


                                 -9-
Finally, the Ukrainian defendants contend that UTICo's claim lacks

the nexus to the United States required to establish jurisdiction

under the commercial activity exception.      We address each issue in

turn.

A.   Applicability of the Commercial Activity Exception

           The existence vel non of subject matter jurisdiction

under the FSIA is a question of law reviewed de novo.       Rodríguez v.

Republic of Costa Rica, 297 F.3d 1, 5 (1st Cir. 2002).          Since the

Ukrainian defendants' first two arguments on appeal deal with

whether the underlying conduct constitutes commercial activity, we

consider them together.

           The   FSIA   "provides    the   sole   basis   for   obtaining

jurisdiction over a foreign state in federal court."            Argentine

Republic v. Amerada Hess Shipping Co., 488 U.S. 428, 439 (1998).

It establishes a presumption of foreign sovereign immunity from the

jurisdiction of the courts of the United States unless one of its

enumerated exceptions to immunity applies.          28 U.S.C. §§ 1604,

1605, 1605A; Verlinden B.V. v. Cent. Bank of Nigeria, 461 U.S. 480,

488 (1983). Unless such an exception applies, courts in the United

States lack both subject matter and personal jurisdiction over a

suit against a foreign sovereign. 28 U.S.C. § 1330; Verlinden, 461

U.S. at 485 n.5.

           Under the "commercial activity exception" to immunity, a

foreign sovereign is not immune from jurisdiction where


                                    -10-
             the action is based [(1)] upon a commercial
             activity carried on in the United States by a
             foreign state; or [(2)] upon an act performed
             in the United States in connection with a
             commercial activity of the foreign state
             elsewhere; or [(3)] upon an act outside the
             territory of the United States in connection
             with a commercial activity of the foreign
             state elsewhere and that act causes a direct
             effect in the United States.

28 U.S.C. § 1605(a)(2).

             Section 1603(d) of the FSIA defines "commercial activity"

as "either a regular course of commercial conduct or a particular

commercial transaction or act.       The commercial character of the

activity shall be determined by reference to the nature of the

course of conduct or particular transaction or act, rather than by

reference to its purpose."     The Supreme Court has noted that this

definition     "leaves   the   critical    term    'commercial'   largely

undefined," and instead "simply establishes that the commercial

nature of an activity does not depend upon whether it is a single

act or a regular course of conduct; and the second sentence merely

specifies what element of the conduct defines commerciality (i.e.,

nature   rather   than   purpose),   but   still   without   saying   what

'commercial' means."     Republic of Argentina v. Weltover, Inc., 504

U.S. 607, 612 (1992).     Nevertheless, the Court did state that,

             when a foreign government acts, not as a
             regulator of a market, but in the manner of a
             private   player  within   it,  the   foreign
             sovereign's actions are "commercial" within
             the meaning of the FSIA. . . . [T]he question
             is not whether the foreign government is
             acting with a profit motive or instead with

                                  -11-
            the aim of fulfilling uniquely sovereign
            objectives. Rather, the issue is whether the
            particular actions that the foreign state
            performs (whatever the motive behind them) are
            the type of actions by which a private party
            engages in "trade and traffic or commerce."

Id. at 614 (citations omitted).      The Court offered an example to

highlight    the   distinction   between   commercial   and   sovereign

activity:

            a foreign government's issuance of regulations
            limiting foreign currency exchange is a
            sovereign activity, because such authoritative
            control of commerce cannot be exercised by a
            private party; whereas a contract to buy army
            boots or even bullets is a "commercial"
            activity, because private companies can
            similarly use sales contracts to acquire
            goods.

Id. at 614-15.

            Further, the FSIA requires us to focus our commercial

activity inquiry on the activities carried on "by the foreign

state" upon which the civil action is based.         28 U.S.C. § 1605

(a)(2).     Therefore, our inquiry will turn on "the particular

actions that the foreign state performs," Weltover, 504 U.S. at

614, as opposed to the specific actions performed by the party with

whom the foreign state contracted.

            The First Circuit has not directly addressed the burdens

of the parties with respect to an FSIA action.     However, since the

parties do not challenge the district court's adoption of the

Second Circuit's burden-shifting framework, we adopt that framework

here for the purposes of this case.      See Universal I, 898 F. Supp.

                                  -12-
2d at 309 (collecting cases showing that the Second Circuit

framework is consistent with the burden-shifting framework in the

Third, Fourth, Fifth, Seventh, Ninth, Tenth, Eleventh and D.C.

Circuits). For our purposes, then, having accepted that defendants

fit within the definition of "foreign sovereign," the burden of

production is on UTICo to offer evidence showing that, under one of

the listed exceptions, immunity should not be granted to the

Ukrainian defendants.    See Virtual Countries, Inc. v. Republic of

S. Afr., 300 F.3d 230, 241 (2d Cir. 2002).   The ultimate burden of

persuasion, however, rests with the foreign sovereign to show that

none of the pertinent exceptions apply.   Id.   "Determining whether

this burden has been met involves a 'review [of] the allegations in

the complaint, the undisputed facts, if any, placed before [the

court] by the parties, and -- if the plaintiff comes forward with

sufficient evidence to carry its burden of production on this issue

-- [resolution of] disputed issues of fact.'"          Id.   (quoting

Robinson v. Gov't of Malaysia, 269 F.3d 133, 141 (2d Cir. 2001)).

Where the party asserting immunity does not contest the alleged

jurisdictional facts, "but rather, challenges their legal adequacy,

we review de novo the complaint's jurisdictional allegations to

determine whether they were sufficient to eliminate the appellants'

presumptive immunity."   Butler v. Sukhoi Co., 579 F.3d 1307, 1313

(11th Cir. 2009).




                                -13-
           1.   Particular Commercial Transaction or Act

           We   first   consider   whether    UTICo    met   its   burden    of

production in showing that a particular commercial transaction or

act occurred. See Saudi Arabia v. Nelson, 507 U.S. 349, 356 (1993)

("We begin our analysis by identifying the particular conduct on

which the [plaintiff's] action is 'based' for the purposes of the

Act."). As we have noted in prior cases, "[t]he important question

is whether [a sovereign] in fact contracted with the [plaintiff]."

See Rodríguez, 297 F.3d at 6.       In this circumstance, we examine

whether   the   complaint   sufficiently     alleges    UPGO's     entry   into

contracts and then breach -- the commercial activity UPGO's action

is "based upon" -- even occurred.         The Ukrainian defendants carry

the ultimate burden of persuasion that no exceptions to FSIA

immunity apply.    Virtual Countries, 300 F.3d at 241.

           The Ukrainian defendants make three arguments challenging

the existence of any contract on appeal.         First, they claim that

the POAs at issue did not empower UTICo, but only non-party

lawyers, "presented to [UPGO] by UTICo."3             Second, they contend


3
  Whether or not the POAs empowered UTICo itself, the May 14, 1998
POA was explicitly incorporated by reference into the May
Agreement, and the August 5, 1998 and September 23, 1998 POAs were
incorporated by reference into the October Agreement. Furthermore,
an October 1999 submission by the Deputy Prosecutor of Ukraine, in
which he stated that the "commission agreement" between UTICo and
UPGO was "deemed fulfilled," stated that the April 30, 1999 POA
"determined the subject and the scope of works that the entrusted
party, the firm UTICo, was to undertake." Since UTICo's contract
claim is based on these Agreements and the Ukrainian defendants'
concession that UTICo had performed under them, it is therefore

                                   -14-
that, since the Agreements were not signed by UTICo, they are at

best unilateral contracts that are valid only if the offeree

actually performed.         Since, they claim, UTICo did not cause any

assets to be repatriated to Ukraine, UTICo failed to make a showing

that a contract in fact existed between itself and the Ukrainian

defendants.     Third, they directly challenge the district court's

determination that UTICo's breach of contract claim stated a claim

under Rule 12(b)(6) since the court found the Agreement's language

to be "ambiguous."         According to the district court, it was "not

clear from the Agreement what constitutes a 'return' [of assets to

Ukraine]   --   such   a    return   might   require   that   the   assets   be

transferred to Ukraine's bank accounts or it might require only

that the assets simply be made available for Ukraine's collection."

Universal I, 898 F. Supp. 2d at 319.              Defendants assert that,

without making a proper finding regarding UTICo's performance on

the alleged unilateral contract, the district court erred in

finding that UTICo had met its burden for Rule 12(b)(6) purposes in

showing that a contract was formed.

           We review de novo the district court's determination that

a unilateral contract was formed. Mass. Eye & Ear Infirmary v. QLT

Phototherapeutics, Inc., 412 F.3d 215, 229 (1st Cir. 2005).

UTICo's proffered evidence of its contractual agreements with UPGO

consists of the May and October Agreements as well as accompanying


based on these POAs as well.

                                      -15-
and   subsequently     issued   POAs.      Aside    from      the    terms    of   the

Agreements themselves, which reference UTICo's assent to agreed-

upon terms,4 the Agreements and POAs are signed by UPGO only.

Therefore,     they    cannot   properly    constitute         "an    exchange     of

promises" as ordinarily understood under Massachusetts law, so they

at best may be construed as offers for unilateral contracts.5                      See

United   States   v.    Papaleo,   853     F.2d    16,   19    (1st    Cir.    1998)

(distinguishing an agreement that is an "exchange of promises" from

a mere offer "for a unilateral contract").                 Since the Ukrainian

defendants' arguments are premised on their characterization of the

Agreements solely as "offers," we move on to assess whether the

complaint pleads their terms were accepted.

             Under Massachusetts law,

             That an offer for a unilateral contract is
             accepted by the act or acts of the offeree in
             accordance with the offer is not questioned
             . . . . [A]n acceptance of an offer must be in
             accordance with its terms, that is, by full
             performance by the offeree, in order that a
             contract may come into existence.

Northampton Inst. for Sav. v. Putnam, 313 Mass. 1, 7 (1943).



4
   From the October Agreement: "[T]he present statement is to
certify the previously agreed terms in regard to the unlawful
assets outside of Ukraine of the Ukrainian citizens who illegally
became the beneficiaries of PFG United Energy Systems of Ukraine
and of United Energy International Ltd., and in regard to work on
the return of such assets to Ukraine." (emphasis added).
5
   The parties apply Massachusetts common law to the contract
claims in the briefing on appeal and in the briefing below. See
Universal I, 89 F. Supp. 2d at 318.

                                    -16-
           We first examine what would constitute acceptance based

on the terms of UPGO's offer.       The terms of the October Agreement,

which confirmed the May Agreement, do not appear to place a clear

obligation on UTICo to "return" assets to Ukraine in order to fully

perform thereunder.          Rather, the May Agreement lists UTICo's

obligations in the first clause of its first sentence as providing

"information and assistance . . . in regard to the activities of

United   Energy    Systems    of   Ukraine    .   .    .    and   United   Energy

International Ltd., as well as its principals, shareholders, and

the assets of the shareholders."       In return, the Agreement states,

UPGO "has agreed that [UTICo] will be attributed a commission of 12

(twelve) percent on all and any above assets to be returned to

Ukraine, in connection with the Power of Attorney of the Prosecutor

General's Office of May 14, 1998."         While the Agreement references

returned assets to Ukraine, it appears to do so in terms of

defining the compensation to be provided UTICo.               However, we agree

with the district court that, given the vagaries of the translation

and the lack of definition of what might constitute a "return"

under the terms of the Agreement, there remains some ambiguity as

to what that term means.        We thus rest with the district court's

finding, concurring that the meaning of that term would surely

benefit from the introduction extrinsic evidence.

           As     for   evidence   proffered      to       demonstrate     UTICo's

acceptance      through   performance,       UTICo     first      points    to   a


                                    -17-
September 15, 2003 letter from the Prosecutor General of Ukraine to

the President of Ukraine, which demonstrates UPGO's recognition

that UTICo had accomplished performance at least as to assets

located and blocked in the banks of Guernsey, Antigua, and other

countries.    Further, as referenced supra, UTICo submitted a letter

from Deputy Prosecutor Kudriavtsev to the President of Ukraine,

filed with the Ukrainian municipal court, admitting the existence

of a "commission agreement" by virtue of which:

             one side (the entrusted party) undertakes to
             act in the name of the other and at the
             expense of the other side (the entrusting
             party) undertaking certain legal actions.
             . . . The firm UTICo in accordance with the
             powers given to it embarked on accomplishing
             those works, it accomplished those works in
             the entire volume, by virtue of which under
             Article 42 of the Civil Code of Ukraine that
             agreement is deemed fulfilled.

Therefore,        proffered   evidence   by   UTICo   indicates   that   a

representative of UPGO acknowledged UTICo's full performance under

the Agreements and POAs. Together with the other evidence offered,

we can conclude for the purposes of our review on a motion to

dismiss that sufficient facts have been pled indicating that a

unilateral contract was formed.

             2.    Commercial Act or Sovereign Act

             We next turn to the question of whether the underlying

activity at issue in this case may be properly deemed "commercial"

as opposed to "sovereign" or "governmental."          In doing so, we are

required to focus not on the purpose of the activity, but rather on

                                    -18-
the nature of the course of conduct or particular transaction or

act.   See 28 U.S.C. § 1603(d); Weltover, 504 U.S. at 612.                      The

underlying conduct at issue here can be characterized as UPGO's

alleged contracting for UTICo's services and UPGO's alleged breach

thereof. Those Agreements, along with the POAs that followed them,

indicate that the purpose of contracting for UTICO's asset recovery

services is to "reveal, . . . establish the presence, and . . .

secure the freezing [of assets] . . . as well as to accomplish the

due measures for subsequent restitution and/or repatriation of

illegally created assets to Ukraine."                  The nature of UTICo's

contracted-for services, as listed in the Agreements and POAs,

included,    inter   alia,     exchanging        information    and   assistance,

"conducting the investigation of a number of criminal cases," and

"represent[ing]      [UPGO]    in    various      legal     matters   outside   of

Ukraine."

            The allegations in the complaint indicate that UTICo's

performance under the Agreements, taken on behalf of UPGO, were

indistinguishable from ordinary asset recovery services.                  UTICo's

complaint states that it: met with various government officials

regarding the fraud allegations against Lazarenko and Kiritchenko;

secured   discovery       orders    and    obtained    evidence   about   assets;

applied   for    protective    orders       freezing   assets;    and   submitted

evidence it gathered to UPGO, which entity was then responsible for

requesting      foreign    government       issuance   of    subpoenas.     These


                                          -19-
activities are actions that any asset recovery agent would perform

while entrusted with a power of attorney, whether from a sovereign

or a private party.       Even if the final goal or purpose of the

information and assistance was uniquely governmental -- prosecuting

criminal conduct and repatriating stolen assets into a sovereign

treasury -- the FSIA is clear that courts are not to determine the

commercial character of an activity "by reference to its purpose."

28 U.S.C. § 1603(d).

          Case   law    supports   our    construal   of   the    underlying

activity as commercial.     In Weltover, the Supreme Court held that

the Republic of Argentina was not entitled to immunity against a

breach of contract claim brought by two corporations and a bank

when Argentina unilaterally rescheduled the maturity dates on bonds

issued to them.        504 U.S. 607.      The Court reasoned that the

issuance of bonds was a "commercial activity" because bonds were in

almost all respects garden-variety debt instruments, and it was

irrelevant why Argentina participated in the bond market as a

private actor.   Id. at 615-17.

          Most relevant for our discussion here is the Court's

elaboration of the distinction between the "nature" and "purpose"

of commercial activity.     On appeal, Argentina insisted that, even

though a court is barred from considering an activity's purpose, it

must nonetheless fully consider the context of a transaction in

order to determine whether or not it is "commercial."            Id. at 615.


                                   -20-
The   Court     rejected   that   argument,    stating   that,   "[h]owever

difficult it may be in some cases to separate 'purpose' (i.e., the

reason why the foreign state engages in the activity) from 'nature'

(i.e, the outward form of the conduct that the foreign state

performs or agrees to perform), the statute unmistakably commands

that to be done."      Id. at 618 (citations omitted).       The nature of

those activities are firmly defined as those powers not peculiar to

sovereigns, but rather as "powers that can also be exercised by

private citizens."      Alfred Dunhill of London, Inc. v. Republic of

Cuba, 425 U.S. 682, 704 (1976) (emphasis added).           Ordinary asset

recovery services of the type described in UTICo's complaint are

exactly the sort for which private citizens contract.

              Further, the services for which the Ukrainian defendants

contracted did not require UTICo to perform any governmental

functions, they merely obligated UTICo to assist the Ukrainian

defendants in later permitting those defendants to carry out

governmental functions themselves.         Two Eleventh Circuit decisions

are illuminating in this regard.           In Honduras Aircraft Registry,

Ltd. v. Government of Honduras, 129 F.3d 543 (11th Cir. 1997), the

Government of Honduras contracted with two plaintiff companies to

assist it in upgrading and establishing a modern civil aeronautics

program.      Under the contract, the plaintiff companies were given

"the right to inspect commercial aircraft for certification in

Honduras and to charge the aircraft owners a fee for that service,"


                                    -21-
but only Honduras could perform the sovereign acts of actually

admitting aircraft to its registry: "[The contract] provide[d] only

that plaintiffs would provide the means and do the technical work

so that Honduras itself could then register the aircraft in

accordance with the contract."          Id. at 546-48.         Accordingly, the

court characterized Honduras' activity as "ventur[ing] into the

marketplace   to    find   the    expertise         and   resources   needed    to

accomplish [sovereign] tasks," and "exercis[ing] its business

judgment and contract[ing] in the marketplace with non-government

companies to do and supply what it needed."               Id. at 547.   "Without

plaintiff companies' private help," the court continued, "Honduras

likely    would    not   have    had    a     new   aircraft   inspection      and

certification service."          Id.        Therefore, the court held that

Honduras was acting as a private actor would as it "did not enter

the technical assistance market to regulate that market as a

sovereign, but to participate in it as an individual could."                   Id.

at 548.

           In a case even closer to the facts here, Guevara v.

Republic of Perú, 468 F.3d 1289 (11th Cir. 2006), the Eleventh

Circuit considered whether the Republic of Perú's offer of a reward

in return for information enabling it to locate and capture the

fugitive former head of Perú's National Intelligence System fell

within the commercial activity exception to sovereign immunity. In

that case, Perú, desperate for leads after an international manhunt


                                       -22-
went stale, issued an emergency decree establishing a $5 million

reward for accurate information enabling the authorities to locate

and capture Vladimiro Lenin Montesinos Torres.       Id. at 1293.

Plaintiff Guevara had assisted Montesinos in Venezuela by providing

him with a safe-house and a security detail; but he betrayed

Montesinos' whereabouts to FBI agents in exchange for, he believed,

immunity from federal prosecution and the high Peruvian monetary

reward.   Id.   When Perú refused to pay, Guevara filed a lawsuit in

Florida contending that Perú was not immune under the commercial

activity exception. Id. at 1294. The district court dismissed his

complaint on immunity grounds, and the Eleventh Circuit reversed,

holding that the "underlying activity at issue -- the exchange of

money for information -- is 'commercial in nature and of the type

negotiable among private parties.'"     Id. at 1299 (citing Honduras

Aircraft Registry, 129 F.3d at 547). Specifically, the court found

central the fact that

           Perú could have attempted to use its police
           and investigatory powers to search for
           Montesinos    without   offering   money    for
           information     from   anyone    outside    the
           government.    However, Perú did not have the
           resources or expertise it needed to get the
           job done.    After the trail ran cold, Perú
           ventured into the marketplace to buy the
           information needed to get its man.      Guevara
           provided that information for a price, the
           price being the five million dollars that Perú
           had offered to pay for it.

Id. (internal quotation marks and citations omitted).        The court

sharply distinguished the roles of the sovereign from that of the

                                 -23-
private party with whom it contracted by separating out the police

powers and governmental functions retained by the former in the

transaction:

          We think that information about a fugitive's
          whereabouts is to a war on crime as military
          supplies are to a more traditional war. Both
          commodities   are    useful   to   a  state's
          performance of a sovereign function, but a
          contract for the purchase of either does not
          require the state to perform a sovereign
          function. In both situations performance of
          the contract by the private party enables the
          state to engage in a sovereign function if it
          wishes, but does not mandate that it do so.
          What it mandates is that the state pay the
          promised   amount   for   the  other  party's
          performance.   Paying an amount owed under a
          contract is not itself a sovereign act.

Id. at 1300.   The court also rejected Perú's argument that Guevara

was a mere "subrogee" or agent of the sovereign's authority

performing a sovereign function, offering the following analogy:

"If a bail bondsman offered a reward for information enabling the

location and capture of a fugitive who had skipped out on a bond,

he could not successfully defend a lawsuit seeking to collect on

the reward by asserting sovereign immunity."     Id. at 1301.   The

court went on to conclude, "[i]f an agent acting for the sovereign

could not successfully claim sovereign immunity, the sovereign

could not either."    Id.

          We find this reasoning most closely applicable to the

facts alleged here.     According to the complaint, the Ukrainian

defendants had tried on their own to obtain the converted assets


                                -24-
absconded from the country at the hands of Lazarenko, Kiritchenko

and others, and had failed in their own attempts.    Defendants then

entered into the marketplace to obtain information and assistance

in recovering those assets, benefitting from the expertise and

resources of professional asset recovery services like those UTICo

brought to bear, and decided to contract with UTICo to accomplish

those tasks in exchange for a commissioned amount.    As in Honduras

Aircraft Registry, the Ukrainian defendants "could have explored

the possibility of hiring plaintiffs and plaintiffs' personnel as

government employees," but instead, they "exercised their business

judgment and contracted in the marketplace with non-government

companies to do and supply what [they] needed."     129 F.3d at 547.

          Further, UTICo was allegedly hired to provide the means

and the technical work to assist in asset return and evidence

gathering so that Ukraine itself could either return any assets

found by UTICo into its treasury or prosecute the UESU principals,

should it choose to do so.   Just as was the case in Guevara, the

Agreements here do not impinge on Ukraine's sovereignty because

they do not force Ukraine's hand either way regarding the exercise

of its police power over Lazarenko and Kiritchenko, nor do they

require it to reappropriate any assets into the Ukrainian treasury

that defendants decide not to reappropriate.

          It is for these reasons that this case is distinguishable

from the cases cited by the Ukrainian defendants.      First, it is


                               -25-
distinguishable from dicta in In re Estate of Ferdinand Marcos

Human Rights Litigation, 94 F.3d 539 (9th Cir. 1997), because, in

that case, the underlying activity at issue was not the contracting

for public asset recovery by a sovereign.           Rather, the underlying

activity involved the direct pursuit by a governmental agency of

the Republic of the Philippines, under a statutory mandate, to

recover property allegedly converted by the dictator Ferdinand

Marcos, his wife, Imelda Marcos, and their associates, after the

couple fled to Hawaii.         Id. at 542, 546.         In that pursuit, the

agency utilized its full police power in its attempts to directly

reappropriate the assets into the Republic's treasury. Id. at 546.

Further, according to the allegations in the complaint, the assets

in this case were not absconded from the Ukrainian treasury, but

were rather alleged to have been received as illegal kickbacks from

public enterprises in Ukraine. The determination of whether or not

those assets in fact belonged within the Ukrainian treasury was one

only   a   sovereign   could    make,   and   was   a   task   UTICo   was   not

contracted to perform.6        In any event, to the extent In re Marcos


6
   There was extensive litigation in California in which UTICo
attempted to recover assets in the San Francisco area from
Lazarenko and Kiritchenko, pursuant to a purported assignment by
UPGO to UTICo of its interest in this property.      See Universal
Trading & Inv. Co. v. Kiritchenko, 130 S. Ct. 3504 (Mem) (2010);
Universal Trading & Inv. Co. v. Kiritchenko, 346 Fed. Appx. 232
(9th Cir. 2009); Universal Trading & Inv. Co. v. Kiritchenko, No.
C-99-3073, 2008 U.S. Dist. LEXIS 51307 (N.D. Cal. June 16, 2008);
Universal Trading & Inv. Co. v. Kiritchenko, No. C-99-3073, 2007
U.S. Dist. LEXIS 66317 (N.D. Cal. Sept. 7, 2007).      While UTICo
brought some claims in the present action based on this California

                                    -26-
supports a different result than the one we reach here, we disagree

with its analysis and decline to follow it.

          The Ukrainian defendants attempt to liken this case to

cases involving military personnel.   We have no need to determine

whether we will adopt a special "military personnel" rule as this

case does not directly raise the issue and is distinguishable.    In

Butters v. Vance International, Inc., 225 F.3d 462 (4th Cir. 2000),

the Fourth Circuit held that a private security company was

entitled to derivative FSIA immunity from the Kingdom of Saudi

Arabia in a gender discrimination suit.   The facts underlying the

case were that the plaintiff was allegedly discriminated against

when a private company, at the direction of the Saudi government,

refused to promote her into a command post.   Id. at 464.   The court

characterized the underlying activity as "a foreign sovereign's

decision as to how best to secure the safety of its leaders," which

it held to involve a core police power.        Id. at 465.     Here,

however, the contracted-for activity did not involve the direct

protection of foreign dignitaries, nor are there any alleged facts

alleging that the private party -- UTICo -- had been given by

contract the types of police powers at issue in Butters: according



litigation, the district court dismissed all of those claims, see
Universal I, 898 F. Supp. at 318-19, 323-24, and UTICo has not
appealed from this dismissal. This case is therefore not based on
the Ukrainian defendants' activity with respect to the California
litigation, and we need not consider whether the activity alleged
therein constitutes commercial activity under the FSIA.

                               -27-
to the complaint's allegations, UTICo personnel were not deputized,

had no powers of arrest, were not armed as traditional security

would be, and are not alleged to have had any law enforcement

authority.    In fact, the allegations indicate that Ukraine had to

step in at various points to perform functions only it could

perform that the contractual agreement did not contemplate (for

example, using evidence submitted to it by UTICo to request from

the Bailiff (governor) of Guernsey the issuance of a subpoena to

Credit Suisse for document production in relation to the asset

recovery; using evidence obtained by UTICo to seek the detention of

Lazarenko in Switzerland; using evidence obtained by UTICo to file

an application to the Ukrainian parliament to strip Lazarenko of

parliamentary immunity and for his arrest, etc.).

             This case is likewise distinguishable from UNC Lear

Services, Inc. v. Kingdom of Saudi Arabia, 581 F.3d 210 (5th Cir.

2009), where Saudi Arabia was held to be immune from an action

alleging breach of a service contract with a private company to

provide training and support services to the Royal Saudi Air Force

("RSAF").     There, the private employees performed their work in

Saudi Arabia and were found to be so integrated with the RSAF as to

be considered "military personnel."    Id. at 216.   The legislative

history of the FSIA is clear that employment contracts with

military personnel are not commercial in nature, H.R. Rep. No. 94-

1487, at 16 (1976), as reprinted in 1976 U.S.C.C.A.N. 6604, 6614,


                                -28-
and the private service personnel under the facts of that case were

indistinguishable from government personnel.     Such are not the

facts here, as discussed above.

          It is for the same reasons that this case is also

distinguishable from other government personnel cases cited by the

Ukrainian defendants, including Kato v. Ishihara, 360 F.3d 106 (2d

Cir. 2004) and the recent unpublished decision by the Ninth

Circuit, Eringer v. Principality of Monaco, No. 11-56570 (9th Cir.

July 10, 2013).   In Kato, a civil service employee for the Tokyo

Metropolitan Government sued her employer for sexual harassment and

retaliation in violation of Title VII, attempting to assert a

commercial activity exception on the basis that her employment

activities involved the commercial promotion of Japanese companies

in the United States.   360 F.3d at 109.   The court held that the

underlying activity at issue was not commercial in nature because

it consisted in providing "general business development assistance,

including product promotion, to business enterprises of [a] country

seeking to engage in commerce in the United States."   Id. at 114.

Here, for the same reasons stated above, based on the complaint's

allegations, UTICo can neither be characterized as a government

employee nor was it contracted to provide services akin to those

provided by the plaintiff in Kato.    Specifically, the Ukrainian

defendants, in contracting with UTICo, were allegedly not engaged

in the process of regulating and promoting commercial activity in


                               -29-
a foreign country in relation to itself, but were rather entering

into the marketplace in the United States to engage in commerce,

contracting for specific services to assist in fields such as

criminal prosecution and public asset reappropriation that they

retained the ultimate power to regulate.

            In Eringer, the plaintiff was the former Director of

Monaco Intelligence Services and had assignments that only a

government     employee   could   perform   --   "liaising   with   other

intelligence     agencies,    investigating      potential    Government

appointments, investigating suspicions of corruption and other

illegal activity in Monaco, and protecting [Prince Albert II] from

improper foreign influence."        No. 11-56570, at *1.       Eringer's

facts, similar to those of Butters and Kato, are distinguishable

from those alleged here for the same reasons those two cases are:

UTICo employees can neither be characterized as government nor

military personnel, and the underlying activity did not involve

conduct that only a sovereign could perform.       Nothing in the terms

of the Agreements, the POAs or the alleged facts of UTICo's

performance indicate that UTICo was either tasked with, had been

given the authority, or had the capacity to perform the kinds of

police-power activity that a director of an intelligence program

working inside a government could perform, nor did Ukraine allow it

to do so.




                                   -30-
                UTICo having met its burden of production on this score,

we   now   turn        to   whether   the    Ukrainian       defendants       have    made

assertions at this stage to meet their burden, by a preponderance

of the evidence, to show that UTICo's claims do not fall within the

commercial activity exception.               We find that they have not.              The

Ukrainian defendants make an assertion that no assets have been in

fact "returned" to Ukraine.            We have found that the actual return

of assets was not clearly stated one of UTICo's performance

obligations on the face of the October Agreement.                       The Ukrainian

defendants       have       concentrated     instead    on    the     purpose    of   the

agreements and the goal of its relationship with UTICo.                         Since we

have found it impermissible to focus on the purpose rather than the

nature     of    the    underlying    activity,        we    cannot    find    that   the

Ukrainian defendants have met their burden of persuasion here.

B.   Nexus to the United States

                We now turn to the Ukrainian defendants' final argument:

that UTICo's claim on its pleadings lacks the nexus to the United

States required to establish jurisdiction under the commercial

activity exception.            For a court to exercise jurisdiction over a

foreign sovereign under the commercial activity exception, the FSIA

requires that some form of nexus be established between the

sovereign's activity and the United States.                     As stated above, a

nexus between a defendant's commercial activity and the United

States may be shown under one of three circumstances under the


                                            -31-
statute: (1) the activity was "carried on in the United States";

(2) the activity performed in the United States is "in connection

with a commercial activity of the foreign state elsewhere"; or (3)

the activity occurred "outside the territory of the United States

in connection with a commercial activity of the foreign state

elsewhere and that act causes a direct effect in the United

States."    28    U.S.C.   §   1605(a)(2).     The    Act   further   defines

"commercial activity carried on in the United States by a foreign

state" as meaning "commercial activity carried on by such state and

having substantial contact with the United States." Id. § 1603(e).

           The Ukrainian defendants contend that the district court

erred in not analyzing whether the pleadings in UTICo's surviving

breach of contract claim pled a sufficient nexus with the United

States to establish jurisdiction.          The district court in fact did

not consider the nexus requirement as mandated by the statute.            In

doing so here, we conclude that plaintiff alleges sufficient facts

to support the nexus requirement for jurisdiction.

           Having characterized the commercial activity at issue as

the   Ukrainian    defendants'     contracting       for    information   and

assistance in exchange for a commission, we begin by looking at the

facts alleged pertaining to the Agreements and the POAs.                  The

negotiations with UTICo's management and counsel pertaining to the

Agreements are alleged to have occurred in the United States, all

of the contractual instruments were directed to U.S. addresses in


                                    -32-
Massachusetts, and those instruments were allegedly delivered in

either Massachusetts or Washington, D.C., to representatives of a

corporation organized under the laws of Massachusetts with its

principal place of business in Massachusetts.

            UPGO does not contest that the Agreements were delivered

in the United States.         However, it does point out in its briefing

that "UTICo does not allege that either of the two letters on which

[the breach of contract claim] is based were actually executed in

the United States."      Even if the Agreements were executed outside

the United States, it is not dispositive as the Agreements were

actually unilateral contracts.        As such, we may look to where the

unilateral contract was offered since it was the offer that in fact

established a nexus or link between the Ukrainian defendants in

this case and UTICo, and it was through that offer that the foreign

sovereign      engaged   in    commerce     and    officially     entered   the

marketplace in the United States.           Since the Ukrainian defendants

do not dispute that both Agreements were delivered to UTICo within

the United States, we conclude that UTICo alleged sufficient facts

that the commercial activity at issue was "carried on in the United

States."    See also Guevara v. Republic of Perú ("Guevara II"), 608

F.3d 1297, 1307 (11th Cir. 2010) (finding insufficient nexus with

the United States to establish jurisdiction where the offer of a

reward   for    information      enabling    the   capture   of    a   fugitive

constituted the commercial activity at issue in the case, but the


                                     -33-
offer   was    published      as      an    Emergency       Decree   in   an   official

publication in Perú); Santos v. Compagnie Nationale Air France, 934

F.2d 890, 894 (7th Cir. 1991) (stating that an employment contract

made    in    the    United     States         for   foreign    employment     provides

jurisdiction for a claim for breach of that agreement since the

plaintiff claims a breach of duty that arose within the United

States).

              We also note UTICo's submission to the district court of

a declaration from its chairman, W. Scott Thompson, stating that

the    May    Agreement    was     executed          "[a]fter   several     months    of

negotiations        including    in       New   York   in   April    of   1998."     See

Terenkian v. Republic of Iraq, 694 F.3d 1122, 1137 (9th Cir. 2012)

(finding the nexus requirement satisfied where "substantial prior

contractual      negotiations         .    .    .    occurred   within     the     United

States.").      The declaration further stated that "more than 90% of

work" by UTICo in "implementing the 1998 Agreements" was "performed

in Massachusetts."        See Zedan v. Kingdom of Saudi Arabia, 849 F.2d

1511, 1513 (D.C. Cir. 1988) (citing H.R. Rep. No. 1487, 94th Cong.,

2d Sess 17 (1976), as stating that the nexus requirement may be met

in "cases based on commercial transactions performed in whole or in

part in the United States.").

              Even if we were to find that the Ukrainian defendants'

alleged commercial activity was not "carried on in the United

States," sufficient facts were alleged to establish a nexus based


                                            -34-
on their activity "outside the territory of the United States in

connection with a commercial activity . . . [that] causes a direct

effect in the United States."         28 U.S.C. § 1605(a)(2).            Thompson's

declaration indicates that the Bureau would have performed its

obligations    under     the    Agreements        in   Massachusetts:      "UTICo's

accounts payable concerning the Bureau (as well as any other

accounts payable) have been in Massachusetts," so "[i]f the Bureau

paid UTICo, the funds would have been received on its accounts in

Massachusetts."        In Weltover, the Supreme Court discussed this

third   type    of   nexus      as   not   requiring       "substantiality"      or

"foreseeability" of effects in the United States, defining the

effect required instead as "'direct' if it follows 'as an immediate

consequence of the defendant's . . . activity.'"                  504 U.S. at 618

(quoting Weltover, Inc. v. Republic of Argentina, 941 F.2d 145, 152

(2d   Cir.   1991)).      The    Court     also    noted   that    the    sovereign

defendants

             had designated their accounts in New York as
             the place of payment, and Argentina made some
             interest payments into those accounts before
             announcing that it was rescheduling the
             payments. Because New York was thus the place
             of performance for Argentina's ultimate
             contractual obligations, the rescheduling of
             those obligations necessarily had a "direct
             effect" in the United States: Money that was
             supposed to have been delivered to a New York
             bank for deposit was not forthcoming.

Id. at 619.




                                      -35-
          In addition, UTICo, as an American company, allegedly

suffered significant financial harm when the Ukrainian defendants

refused to remit the commission due under the Agreements, which

creates a sufficient direct effect to meet the requirements of the

exception. See, e.g., Byrd v. Corporación Forestal y Industrial de

Olancho S.A., 182 F.3d 380, 390-91 (5th Cir. 1999) (holding that an

American company suffering financial harm after a Honduran public

entity breached its contract created a "direct effect" sufficient

for jurisdiction); Voest-Alpine Trading USA Corp. v. Bank of China,

142 F.3d 887, 896 (5th Cir. 1998) (holding that an American

company's "nontrivial financial loss in the United States in the

form of funds not remitted to its account at a Texas bank" was a

direct effect).   We therefore find that UTICo has put forward

sufficient facts to establish a nexus with the United States, and

the district court did not err in asserting jurisdiction over this

case.   Since the Ukrainian defendants put forward no additional

facts beyond those contained in UTICo's complaint and affidavits

regarding nexus, but rather point to the significant international

asset recovery work UTICo performed, we cannot find that they have

met their burden of persuasion by a preponderance. UTICo's alleged

international recovery work, while substantial, is not the focus of

our inquiry.   Instead, we focus on the Ukrainian defendants' own

commercial activity as alleged in the complaint as carried on or

creating an effect in the United States.


                               -36-
                        III.   Conclusion

          We conclude that the district court did not err when it

denied the Ukrainian defendants' motion to dismiss UTICo's breach

of contract claim under the commercial activity exception to

foreign sovereign immunity.    Accordingly, the decision of the

district court is affirmed.

          Affirmed.




                               -37-